 Case: 4:20-cv-02087-JGC Doc #: 3 Filed: 12/22/20 1 of 4. PageID #: 29




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Thomas O. Mason,                                     Case No. 4:20 CV 2087

               Petitioner,                           JUDGE JAMES G. CARR

        v.
                                                     OPINION AND ORDER
United States of America,

               Respondent.



       Pro se Petitioner Thomas O. Mason, a federal inmate in FCI Elkton, filed the

above-captioned Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241. He contends he

wrongfully was found guilty of the prison conduct violation of use of drugs, for which he was

sanctioned with loss of good time credits and temporary placement in segregation. He denies that

he used illegal drugs and alleges that FCI Elkton medical staff refused to perform a drug screening

that would have detected the presence of illegal substances. He claims this denied him due process.

He seeks to have the conduct charge expunged from his record and his good time credits reinstated.

                                         I. Background

       On August 7, 2019, an FCI Elkton corrections officer was passing by Petitioner’s cell and

noticed him sitting on the lower bunk. The officer indicated Petitioner was unable to stand or

respond to questions. His eyes were glossy and red and his speech was slurred. It appeared to the

officer that he had recently smoked a cigarette. Petitioner indicated to the officer that it was a

regular cigarette but he was unable to determine if it was laced with something. The officer took
 Case: 4:20-cv-02087-JGC Doc #: 3 Filed: 12/22/20 2 of 4. PageID #: 30




Petitioner to the medical department to be examined. Petitioner contends they did a cursory

examination and concluded that he appeared to he under the influence of a narcotic substance. They

indicated that Petitioner was not taking medications that would produce those side effects.

Petitioner denies ingesting or smoking a narcotic and contends he was taking prescription

medications that could produce that effect. He indicates that weeks earlier, he reported that he was

experiencing dizziness from one of his medications and the dosage was lowered. He states he

requested a drug screening to demonstrate he was not under the influence of an illegal substance but

medical personnel denied his request.

        Petitioner was charged with a conduct violation for drug use. The Disciplinary Hearing

Officer conducted a hearing and found Petitioner guilty of the charge. He was sanctioned with time

in segregation and loss of good time credit. He claims the drug screening would have proven his

innocence of the charge. He claims he was denied due process.

                                       II. Standard of Review

        Writs of habeas corpus “may be granted by the Supreme Court, any justice thereof, the

district courts and any circuit judge within their respective jurisdictions.” 28 U.S.C. § 2241(a).

Section 2241 “is an affirmative grant of power to federal courts to issue writs of habeas corpus to

prisoners being held ‘in violation of the Constitution or laws or treaties of the United States.’” Rice

v. White, 660 F.3d 242, 249 (6th Cir. 2011) (quoting Section 2241(c)). Because Petitioner is

appearing pro se, the allegations in his Petition must be construed in his favor, and his pleadings are

held to a less stringent standard than those prepared by counsel. Urbina v. Thoms, 270 F.3d 292,

295 (6th Cir. 2001). However, this Court may dismiss the Petition at any time, or make any such

disposition as law and justice require, if it determines the Petition fails to establish adequate grounds


                                                  -2-
 Case: 4:20-cv-02087-JGC Doc #: 3 Filed: 12/22/20 3 of 4. PageID #: 31




for relief. Hilton v. Braunskill, 481 U.S. 770, 775 (1987); see also Allen v. Perini, 424 F.2d 134,

141 (6th Cir. 1970) (holding district courts have a duty to “screen out” petitions lacking merit on

their face under Section 2243).
                                           III. Analysis

       The Court’s ability to review prison disciplinary proceedings is limited. District courts have

no authority to review a disciplinary committee’s resolution of factual disputes, or to make a

redetermination of an inmate’s innocence or guilt. Superintendent, Massachusetts Correctional

Institution at Wolpole v. Hill, 472 U.S. 445, 455 (1985). The only question for the Court to

determine is whether the hearing complied with the basic requirements needed to satisfy due

process. The standard is not a difficult one to meet. To comply with the requirements of the Due

Process Clause, prison officials need only provide a prisoner facing loss of good time credits with:

(1) a written notice of the charges at least 24 hours prior to any hearing, (2) an opportunity to call

witnesses and present documentary evidence in his defense when permitting him to do so will not

be unduly hazardous to institutional safety or correctional goals, and (3) a written statement by the

fact-finders as to the evidence relied on and the reasons for the disciplinary action. Wolff v.

McDonnell, 418 U.S. 539, 564-66 (1972). Prisoners do not have a due process right of confrontation

and cross-examination, or a right to counsel, in prison disciplinary proceedings. Id. at 569-70.

       Furthermore, due process requires only that disciplinary findings resulting in the loss of good

time credits be supported by “some evidence” in the record. Superintendent, Massachusetts

Correctional Institution at Wolpole, 472 U.S. at 454-56. This standard is satisfied where “there is

any evidence in the record that could support the conclusion reached by the disciplinary board.” Id.

The DHO is not required to base findings on overwhelming or irrefutable proof of guilt. Even where

the evidence is contradictory or partially exculpatory, a DHO may base a finding of guilt on only

                                                 -3-
 Case: 4:20-cv-02087-JGC Doc #: 3 Filed: 12/22/20 4 of 4. PageID #: 32




“some evidence” that indicates the prisoner is guilty. Id. at 457.

       Here, Petitioner does not dispute the process; he disputes the result. He does not contest that

he received adequate notice nor does he claim he was unable to call witnesses or present evidence

of his medical records. He was provided with a written notice of the hearing officer’s decision.

Although a drug screen may have added information if conducted promptly, there was some

evidence to support the Hearing Officer’s finding of guilt. Petitioner was not denied due process.

This Court cannot review the decision and make a redetermination of guilt or innocence.

                                         IV. Conclusion

       Accordingly, the Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 is denied

and this action is dismissed pursuant to 28 U.S.C. § 2243. Further, the Court certifies, pursuant to

28 U.S.C. §1915(a)(3), that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.


                                              S/James G. Carr

                                              JAMES G. CARR
                                              UNITED STATES DISTRICT JUDGE




                                                -4-
